Citation Nr: 1035616	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  01-04 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for sarcoidosis, 
currently evaluated as 30 percent disabling.

2.  Entitlement to restoration of a 60 percent disability 
evaluation for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1975 to 
April 1979.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision which reduced the Veteran's 
60 percent evaluation for sarcoidosis to a non-compensable 
evaluation, effective March 1, 2000, and a December 2000 rating 
decision which increased the Veteran's noncompensable evaluation 
to 30 percent, effective March 1, 2000, of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Phoenix, Arizona.  

These matters were previously before the Board in April 2006 and 
were remanded for further development.  They have now returned to 
the Board for further appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In its April 2006 Remand, the Board found that the Veteran had 
filed a timely notice of disagreement to the issue of entitlement 
to restoration of a 60 percent disability evaluation for 
sarcoidosis, and remanded the claim for issuance of a statement 
of the case (SOC) pursuant to Manlincon v. West, 12 Vet. App. 238 
(1999).  The Board also found that the issue of entitlement to an 
increased evaluation for sarcoidosis, currently evaluated as 30 
percent disabling, was inextricably intertwined.  

Pursuant to the Board's remand, in November 2007, an SOC was 
issued as to the restoration issue.  (The increased rating issue 
was addressed in a March 2009 supplemental SOC.)  Subsequent to 
the November 2007 SOC, the Veteran provided a statement, dated 
November 13, 2007 entitled "notice of disagreement and request 
for a hearing (via) telecommunication."  He noted that he was 
requesting a hearing by "telecommunication" as he no longer 
lived in Arizona and was restricted by the parole board.  He also 
indicated on the VA Form 9, that he wished a telecommunication 
BVA hearing. 

In a statement dated November 27, 2007, the Veteran stated, 
"[t]his is to confirm that I want a video conference personal 
hearing before a BVA member.  I request that this be held at the 
Cleveland VA Regional Office.  I waive and [sic] in-person 
hearing."  

In April 2008, the Board notified the Veteran that he would be 
scheduled for a hearing.  In a statement dated in May 2008, the 
Veteran stated "I am attempting to resolve this issue via this 
letter to you.  I'm requesting that my appeals case be forward to 
the BOARD OF APPEALS rather than the video [sic] conference 
hearing."  

On his VA Form 21-4138, dated in March 2009, the Veteran stated 
" I don't want the Cleveland Regional Office sending anymore 
(SOC) statement of the case.  Just to set-up my vedio [sic] 
hearing with the appeals courts.  Which handle my case."  Thus, 
it appears that the Veteran believes that he is awaiting, and 
still wishes, a Board video hearing.  In August 2010, the 
Veteran's accredited representative filed a motion to remand the 
claim for a videoconference Board hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge of the Board 
at the Cleveland, Ohio RO, unless otherwise 
notified by the appellant or his representative.

2.  After the hearing is conducted, or if the 
appellant withdraws his hearing request, or 
fails to report for the hearing, then in 
accordance with appellate procedures the 
claims file should be returned to the Board 
for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


